Case 20-10343-LSS Doc5959 Filed 08/11/21 Pagel-of2 ~

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
BOY SCOUTS OF AMERICA AND Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
(Jointly Administered)
Debtors. !
Re: DT. 5881 &

 

 

ORDER GRANTING MOTION TO SHORTEN NOTICE WIT
RESPECT TO MOVING INSURERS’ MOTION TO COMPEL AND FOR
ADDITIONAL RELIEF AND IN THE ALTERNATIVE MOTION IN LIMINE
Upon the motion (the “Motion to Shorten”) filed by Hartford, pursuant to section 105(a)
of title 11 of the United States Code, Rule 9006(c)(1) of the Federal Rules of Bankruptcy Procedure
and Rule 9006-1(e) of the Local Rules of Bankruptcy Practice and Procedure of the United States
Bankruptcy Court for the District of Delaware, for entry of an order scheduling a hearing and
shortening the notice period with respect to the Motion to Compel; and the Court having
jurisdiction to consider the Motion to Shorten and the relief requested therein in accordance with
28 U.S.C. 8§ 157 and 1334 and the Amended Standing Order of Reference from the United States
District Court for the District of Delaware; and this being a core proceeding pursuant to 28 U.S.C
§ 157(b); and venue being proper before this Court pursuant to 28 1LS.C. §§ 1408 and 1409; and

adequate and appropriate notice of the Motion to Shorten under the circumstances having been

provided; and the Court having determined that the legal and factual bases set forth.in the Motion

 

! The Debtors in these Bankruptcy Proceedings, together with the last four digits of Debtor’s federal! tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.

2 Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion to
Shorten.

 
Case 20-10343-LSS Doc 5959. Filed.08/11/21 Page:2 of 2.

to Shorten establish just cause for the relief granted herein; and after due deliberation and sufficient
cause appearing therefor,

IT1S HEREBY ORDERED THAT:

1. The Motion to Shorten is GRANTED, as set forth herein.

2. The hearing on the Motion to Compel shall be August fh , 2021 at (Po A.M.
(ET), with objections, if any, to be filed in advance of or made at such hearing.

3. Hartford is authorized and empowered to take all actions necessary to implement
the relief granted in this Order without further notice or order of the Court.

4. The Court shall retain jurisdiction with respect to all matters arising from or related

to the interpretation or implementation of this Order.

 

LAURIE SELBER SILVERSTEIN
UNITED STATES BANKRUPTCY JUDGE

Dated: dus i , LIZ!
Wilmington, Delaware
